         Case 4:19-cv-00831-KGB Document 2 Filed 11/21/19 Page 1 of 7


                                                                                       ELECTRONICALLY FILED
                                                                                             Pulaski County Circuit Court
                                                                                       Terri Hollingsworth, CircuiUCounty Clerk
                                                                   2019-0ct-23 12:04: 16
                                                                       60CV-19-7532
                                                                           _:_7_P_a..;:;.ge_s_ __,
              IN THE CIRCUIT COURT OF PULASKI COUNTY, ARKA1-,,_,,~_c_oa_o_o2
                                                DIVISION

JOHN BARBUTO                                                                             PLAINTIFF

V.                                      CASE NO. - - - -

K-MAC ENTERPRISES, INC.                                                                DEFENDANT

                                            COMPLAINT

         Comes now Plaintiff John Barbuto and files this Complaint against Defendant and would

respectfully show the following:

                           PARTIES, JURISDICTION, AND VENUE

     1. Plaintiff is a natural person residing in Lonoke County, Arkansas.

     2. Defendant is an Arkansas corporation that owns real property in Pulaski County,

        Arkansas, that is the subject of this lawsuit.

     3. This Court has subject matter jurisdiction and personal jurisdiction over all parties.

     4. Venue is proper in this Court pursuant to Ark. Code Ann.§ 16-60-10l(a)(2)(B).

                                   FACTUAL ALLEGATIONS

       A.    Rights of Disabled Persons Under the Americans With Disabilities Act and
                              Arkansas Civil Rights Act of 1993.

     5. In 1990, Congress enacted the Americans with Disabilities Act ("ADA"), 42 U.S.C. §

        12101, et seq.

     6. The ADA provides that no individual shall be discriminated against on the basis of

        disability in the full and equal enjoyment of the goods, services, facilities, privileges,

        advantages, or accommodations of any place of public accommodation by any person

        who owns, leases (or leases to), or operates a place of public accommodation. See 42

        u.s.c. § 12182.

,I                                                                                .,
                                                   1
    Case 4:19-cv-00831-KGB Document 2 Filed 11/21/19 Page 2 of 7




7. In 1993, the Arkansas Legislature passed the Arkansas Civil Rights Act of 1993, Ark.

    Code Ann.§ 16-123-101, et seq.

8. This law gave disabled persons the right to full enjoyment of any of the accommodations,

    advantages, facilities, or privileges of any place of public resort, accommodation,

    assemblage, or amusement. See Ark. Code Ann. § 16-123-107(a)(2). This is the same

    right provided by the ADA.

9. The United States Department of Justice has issued rules setting standards for accessible

    design to prevent discrimination against persons with disabilities.

10. The current rules are the 20 l 0 Standards. The 2010 Standards have been in effect since

    September 15, 2010 and publicly available at

    https://www.ada.gov/20lOADAstandards index.htm. At all times relevant to this action,

    2010 Standards applied to Defendant.

11. If the 2010 Standards do not apply to Defendant's property, then the 1991 Standards

   apply to Defendant's property.

12. Unlike its federal counterpart, the Arkansas law provides that any person injured by a

   violation of Ark. Code Ann.§ 16-123-107(a)(2) is entitled to recover compensatory

   damages, punitive damages, cost of litigation, and attorney's fees. See Ark. Code Ann.§

   16-123-107(b). Compensatory damages include mental anguish, loss of dignity, and

   other intangible injuries. See Ark. Code Ann.§ 16-123-102(2).

           B.    Mr. Barbuto is a Qualified Person with a Disability Under
                         Both the ADA and Arkansas Law.

13. Mr. Barbuto has cerebral palsy, which he has had since birth. His mobility is restricted

   by the use of crutches, and he cannot grasp or clasp with his left hand.

I 4. Mr. Barbuto is a qualified person with a disability under the ADA .

                                 .,                                                            .,
                                             2
          Case 4:19-cv-00831-KGB Document 2 Filed 11/21/19 Page 3 of 7




     15. Mr. Barbuto has a disability as defined in Ark. Code Ann.§ 16-123-102(3).

     16. Mr. Barbuto has the right to full enjoyment of any of the accommodations, advantages,

         facilities, or privileges of any place of public resort, accommodation, assemblage, or

         amusement as provided by 42 U.S.C. § 12182 and Ark. Code Ann.§ 16-123-107(2).

                  C.    Defendant Unlawfully Discriminated Against Mr. Barbuto.

     17. Defendant has unlawfully discriminated against Mr. Barbuto.

     18. Defendant owns and operates a business property located at 9600 N. Rodney Parham,

         Little Rock, AR. A Taco Bell restaurant is operated at this location. The business is

         open to the public.

     19. Defendant has unlawfully discriminated against Mr. Barbuto in the following regards:

         (a) The slope in the provided access aisle significantly exceeds the legal limit of 2.08%.

               See 2010 Standards at Section 502.4; 1991 Standards at Section 4.6.3.

         (b) Failure to provide required parking signage. See 2010 Standards at 502.6; 1991

               Standards at Section 4.6.4.

         (c) Failure to remove an exterior door handle that requires tight grasping. See 2010

               Standards at Section 309.4, and Section 404.2.7; 1991 Standards at Section 4.13.9. In

               fact, the ADA Small Business Guide shows a picture of the exact door handle

               Defendant uses as being "not accessible."

     20. Additional violations may be discovered after an inspection pursuant to Ark. R. Civ. P.

         34.

     21. All of these violations are exterior barriers that are readily achievable to remove, and

        Defendant had a continuous obligation to make these barriers its first priority to remove.




·'                                                                           .,
                                                   3
         Case 4:19-cv-00831-KGB Document 2 Filed 11/21/19 Page 4 of 7




     22. Mr. Barbuto has visited Defendant's property on at least one occasion within the last

         three years and desires to continue visiting this property in the future.

     23. Defendant has discriminated and continues to discriminate against Mr. Barbuto in

         violation ofU.S.C. § 12182 and Ark. Code Ann.§ 16-123-107(2).

     24. Mr. Barbuto has endured emotional distress, mental anguish, and loss of dignity as a

         result of Defendant's actions.

                                                COUNT!

                                      VIOLATION OF THE ADA

     25. Mr. Barbuto incorporates by reference all of the foregoing paragraphs as if fully restated

         herein.

     26. Mr. Barbuto is a qualified person with a disability under the ADA.

     27. Mr. Barbuto is entitled to the full and equal enjoyment of the goods, services, facilities,

        privileges, advantages, or accommodations of any place of public accommodation by any

        person who owns, leases (or leases to), or operates a place of public accommodation as

        provided by 42 U.S.C. § 12182(a).

     28. Defendant's property is a public accommodation for purposes of the ADA in that a sales

        or retail establishment is operated on Defendant's property.

     29. Defendant has denied Mr. Barbuto full enjoyment of its public accommodation.

     30. Defendant has infringed upon Mr. Barbuto's rights guaranteed by the ADA.

     31. Mr. Barbuto is entitled to have his reasonable attorney's fees, costs and expenses paid by

        Defendant pursuant to 42 U.S.C. § 12205.




·'                                                                     /
                                                   4
     Case 4:19-cv-00831-KGB Document 2 Filed 11/21/19 Page 5 of 7




32. Pursuant to 42 U.S.C. § 12188, Mr. Barbuto is entitled to injunctive relief, including an

    order to alter Defendant's property to make it readily accessible to individuals with

    disabilities to the extent required by the ADA.

                                        COUNT II

                   DISCRIMINATION OFFENSE IN VIOLATION
                       OF ARK CODE ANN. § 16-123-107(2)

33. Mr. Barbuto incorporates by reference all of the foregoing paragraphs as if fully restated

    herein.

34. Mr. Barbuto has a disability as defined in Ark. Code Ann. § 16-123-102(3).

35. Mr. Barbuto has the right to full enjoyment of any of the accommodations, advantages,

   facilities, or privileges of any place of public resort, accommodation, assemblage, or

   amusement as provided by Ark. Code Ann. § 16-123-107(2).

36. Defendant's property is a place, store, or other establishment that supplies goods or

   services to the general public.

37. Defendant owns and operates a place of public resort, accommodation, assemblage, or

   amusement as defined by Ark. Code Ann.§ 16-123-102(7).

38. Defendant has denied Mr. Barbuto full enjoyment of its place of public resort,

   accommodation, assemblage, or amusement.

39. Defendant has infringed upon Mr. Barbuto's rights guaranteed by Ark. Code Ann.§ 16-

   123-107(2).

40. Defendant's actions were intentional. Upon information and belief, Defendant has

   earned substantial income from this property but refused to bring this property into

   accessibility compliance.



                     .,                                                                          .,
                                             5
    Case 4:19-cv-00831-KGB Document 2 Filed 11/21/19 Page 6 of 7




41. Defendant knew, or ought to have known, in the light of the surrounding circumstances,

    that its conduct would naturally and probably result in damages and Defendant continued

    such conduct in reckless disregard of the consequences from which malice may be

    inferred.

42. Defendant intentionally pursued a course of conduct for the purpose of causing damages.

43. Mr. Barbuto is entitled to nominal damages, compensatory damages, mental anguish, loss

    of dignity, and other intangible injuries.

44. Mr. Barbuto is entitled to an award of attorney's fees and costs pursuant to Ark. Code

    Ann.§ 16-123-IO?(b).

45. Mr. Barbuto is entitled to injunctive relief, including an order to alter Defendant's

    property to make it readily accessible to individuals with disabilities to the extent

    required by the ADA and Ark. Code Ann.§ 16-123-107.

46. Mr. Barbuto is entitled to punitive damages pursuant to Ark. Code Ann.§ 16-123-IO?(b).

                                          COUNT III

                                 DECLARATORY RELIEF

47. Mr. Barbuto incorporates by reference all of the foregoing paragraphs as if fully restated

   herein.

48. The Arkansas Declaratory Judgment Act, Ark. Code Ann. § 16-111-101, et seq, permits

   the Court to determine the legal rights and status between the parties.

49. Mr. Barbuto is entitled to a declaratory judgment that Defendant has denied Mr. Barbuto

   the full enjoyment of Defendant's place of public accommodation, public resort,

   accommodation, assemblage, or amusement in violation of 42 U.S.C. § 12182 and Ark.

   Code Ann.§ 16-123-107(a)(2).


                                                          .,
                                                 6
    Case 4:19-cv-00831-KGB Document 2 Filed 11/21/19 Page 7 of 7




50. Mr. Barbuto is entitled to a declaratory judgment that Defendant's property violates the

   2010 Standards, 1991 Standards, and Ark. Code Ann.§ 16-123-107.

51. Mr. Barbuto is entitled to an award of costs pursuant to Ark. Code Ann. § 16-111-110.

52. Mr. Barbuto demands a trial by jury on all claims asserted.

                                    PRAYER FOR RELIEF

   WHEREFORE, Plaintiff respectfully prays for the following relief:

   a. For compensatory damages in an amount not less than the jurisdictional minimum of

        this Court;

   b. For exemplary and punitive damages;

   c. For declaratory relief;

   d. For injunctive relief;

   e. For prejudgment interest; and

   f.   For costs of suit, attorneys' fees, and such other and further relief as the Court shall

        deem appropriate.

                                                   Respectfully submitted,

                                                   Isl Kevin Lemlev
                                                   Kevin M. Lemley, Ark Bar# 2005034
                                                   Kevin Lemley Law Partners
                                                   P.O. Box424
                                                   Hazen, AR 72064
                                                   (501) 777-9950
                                                   kevin@lemley-law.com




              .,                                                                                   .,
                                              7
